 

 

SHARE PURCHASE AGREEMENT

 

concluded by and between

 

Seidel Privatstiftung

with corporate seat in Graz

and business address at Parkstraße 1, A-8010 Graz, Austria

(FN 378305 g)

 

as seller

on the one hand

 

and

 

ADMIN BG Holding GmbH
(to be renamed Black Diamond Austria GmbH)

with corporate seat in Vienna (to be transferred to Lebring)

(FN 384476g)

 

 

as buyer

on the other hand

 

 

for the sale of the share

in PIEPS Holding GmbH (FN 290616 b)

 

on September 24, 2012 as follows:

 



 

 

 

Preamble

 

A.Seidel Privatstiftung is a private foundation duly established and validly
existing under the laws of Austria with corporate seat in Graz and business
address at Parkstraße 1, A-8010 Graz, Austria, registered with the Austrian
Commercial Register under FN 378305 g (hereinafter referred to as “Seller”).

 

B.PIEPS Holding GmbH is a limited liability company duly established and validly
existing under the laws of Austria with corporate seat in Graz and business
address at Parkstraße 1, A-8010 Graz, Austria, registered with the Austrian
Commercial Register under FN 290616 b (hereinafter referred to as “Pieps
Holding”). Pieps Holding is a mere holding company and holds a corporate share
as well as trade marks. The stated share capital (Stammkapital) of Pieps Holding
amounts to EUR 35,000.00 and is fully paid up in cash. Seller is the sole
shareholder and holds a share (Geschäftsanteil) in Pieps Holding which
corresponds to a fully paid up capital contribution (Stammeinlage) of EUR
35,000.00 and which corresponds to a participation of 100 % in the stated share
capital and the voting rights of Pieps Holding (hereinafter referred to as
“Pieps-Holding-Share”).

 

C.PIEPS GmbH is a limited liability company duly established and validly
existing under the laws of Austria with corporate seat in Graz and business
address at Parkstraße 1, A-8010 Graz, Austria, registered with the Austrian
Commercial Register under FN 278067 y (hereinafter referred to as “Pieps” or
“Company”). At its business premises in Lebring Pieps is engaged in the
development, production and distribution of avalanche transceiver technology
products, alpine safety products and alpine sporting equipment, in particular
under the brand name “Pieps”. The stated share capital (Stammkapital) of Pieps
amounts to EUR 150,000.00 and is fully paid up in cash. Pieps Holding is the
sole shareholder and holds a share (Geschäftsanteil) in Pieps which corresponds
to a fully paid up capital contribution (Stammeinlage) of EUR 150,000.00 and
which corresponds to a participation of 100 % in the stated share capital and
the voting rights of Pieps (hereinafter referred to as “Pieps-Share”).

 

D.This Share Purchase Agreement (the “Share Purchase Agreement” or “Agreement”)
was preceded by a corporate restructuring process on Seller’s side: Due to the
spin-off and takeover contract and extraordinary shareholders’ resolutions each
dated July 30, 2012, which was registered with the Austrian Commercial Register
on September 7, 2012, the Pieps-Share with all rights and obligations pertaining
thereto was transferred by way of a corporate spin-off (Spaltung zur Aufnahme)
(the “Corporate Spin-Off”) as of the spin-off due date 31 March 2012 from Seidel
Holding GmbH (FN 238869 d) as transferring company to Pieps Holding as receiving
company. In the course of this corporate spin-off all other assets remained with
the transferring company. Further, at the occasion of this corporate spin-off
Pieps Holding has changed its company name from „Seidel & Seidel
Vermögensverwaltungs GmbH“ into „PIEPS Holding GmbH“.

 



2/41

 

 

E.ADMIN BG Holding GmbH (to be renamed Black Diamond Austria GmbH) is a company
duly established and validly existing under the laws of Austria with corporate
seat in Vienna (to be transferred to Lebring), registered under FN 384476 g
(hereinafter referred to as “Buyer”). Buyer is a wholly-owned indirect
subsidiary of Black Diamond, Inc. a Delaware corporation with registered offices
at 2084 East 3900 South, Salt Lake City, UT 84124, USA (“Black Diamond).

 

F.Subject to the terms and conditions of this Share Purchase Agreement Buyer
intends to purchase and acquire from Seller the Pieps-Holding-Share.

 

In consideration of the above premises, which form an integral part of this
Share Purchase Agreement, Seller and Buyer (hereinafter together also referred
to as “Parties”) agree as follows:

 

1.Subject Matter of this Share Purchase Agreement

 

1.1.Subject matter of this Share Purchase Agreement is the Pieps-Holding-Share,
which is the share (Geschäftsanteil) of Seller in Pieps Holding which
corresponds to a fully paid up capital contribution (Stammeinlage) of EUR
35,000.00 and which corresponds to a participation of 100 % in the stated share
capital and the voting rights of Pieps Holding.

 

1.2.Subject to the terms and conditions of this Share Purchase Agreement Seller
sells and transfers to Buyer and Buyer purchases and acquires from Seller the
Pieps-Holding-Share with all rights and obligations pertaining thereto free and
clear of Encumbrances. Title to and ownership in the Pieps-Holding-Share shall
transfer from Seller to Buyer upon Closing, in return of (Zug um Zug) Buyer
taking the Closing Action pursuant to Clause 5.2.2.b.

 

1.3.Pursuant to Clause 8.2 of the articles of association of Pieps Holding
Seller herewith explicitly grants its consent to the sale and transfer of the
Pieps-Holding-Share to Buyer under this Share Purchase Agreement.

 

1.4.Each Target Company and its respective legal successors are entitled, but
not obliged, to continue to use its respective company name (in each case
including the term “Pieps”). Beginning with the Signing Date, the Seller will
not and will procure that its Affiliates will not use these company names
(neither as company names nor for other means) any longer for an indefinite time
period.

 



3/41

 

 

2.Purchase Price and Payment

 

2.1.Elements of Purchase Price

 

The purchase price (“Purchase Price”) for the Pieps-Holding-Share shall consist
of

 

(a)EUR 8,000,000 (“Base Purchase Price”),

 

(b)less the amount, if any, which the Net Amount (as defined below) falls short
of (i.e. is a larger negative number than) EUR - 525,000 as of September 30,
2012 (the “Shortfall Amount”), provided that the Net Amount falls short of (i.e.
is a larger negative number than) EUR - 200,000 as of October 31, 2012 (for the
avoidance of doubt, in no event will there be an upwards adjustment of the Base
Purchase Price payable by Buyer because of the actual Net Amounts as of
September 30 or October 31, 2012) plus

 

(c)the Earn Out as set out under Clause 2.4 (“Earn Out”), if any.

 



For purposes of this Agreement, the net amount of net debt/working capital (the
“Net Amount”) shall mean the sum of Net Debt (being a negative number) and
Working Capital, each defined as follows and to be determined pursuant to
Clauses 2.3.1. and 2.3.2.:

 

For purposes of this Agreement Net Debt shall mean the sum of all amounts
provided for under the following items in the Consolidated Interim Accounts:

 

(d)Cash and cash at banks (in accordance with Sec. 224 (2) B. IV. Austrian
Commercial Code (“UGB”));

 

(e)Less bank liabilities (in accordance with Sec. 224 (3) D. 2. UGB);

 

(f)Less other interest bearing debt and debt-like items, such as

 

(i)Post employment benefits and other long-term employee benefits (i.e. pension
provisions, provisions for severance payments, provisions for jubilee payments
and similar obligations) (in accordance with Sec. 224 (3) C. 1., 2., 4. UGB);

 

(ii)Loans not included within bank liabilities (i.e. loans granted from the
Österreichische Forschungsförderungs GmbH (“FFG”) and similar loans) (in
accordance with Sec. 224 (3) D. UGB);

 



4/41

 

 

(iii)Debt from factoring (i.e. factoring account with Intermarket Bank) if not
already included within bank liabilities;

 

(iv)Balances relating to corporate income tax for previous periods incl.
corporate income tax allocations resulting from the Austrian Tax Group.

 

In the accounts of Pieps Holding and Pieps as of March 31, 2012 the above
mentioned items show the amounts set out in Exhibit 2.1. Moreover, Exhibit 2.1.
also shows the corresponding items as of August 31, 2012 as notified by Seller
to Buyer.

 

For purposes of this Agreement Working Capital shall mean the sum of all amounts
provided under the following items in the Consolidated Interim Accounts:

 

All assets and all liabilities except for

 

(i)Intangible fixed assets (in accordance with Sec.224 (2) A. I. UGB);

 

(ii)Tangible fixed assets (in accordance with Sec.224 (2) A. II. UGB);

 

(iii)Financial fixed assets (in accordance with Sec.224 (2) A. III. UGB);

 

(iv)Assets and liabilities forming part of Net Debt.

 

In the accounts of Pieps Holding and Pieps as of March 31, 2012 the above
mentioned items show the amounts set out in Exhibit 2.1. Moreover, Exhibit 2.1.
also shows the corresponding items as of August 31, 2012 as notified by Seller
to Buyer.

 

2.2.Payment of Base Purchase Price

 

The Base Purchase Price shall be due and payable at Closing. Payment of the Base
Purchase Price shall be effected in Euros net of any costs and charges by
immediately available funds or by wire or similar bank transfer into the
Euro-account of Seller in the name of “Seidel Privatstiftung” with account
number 303.917, with Raiffeisenlandesbank NÖ-Wien AG, bank sorting code 32000
(BIC: RLNWATWW; IBAN: AT 63 32000 00000 303 917).

 



5/41

 

 

2.3.Purchase Price Adjustment

 

2.3.1.Seller will no later than 14 days after September 30, 2012 and (in case of
a Shortfall Amount as of September 30, 2012) no later than 14 days after October
31, 2012 (i) forward to Buyer Consolidated Interim Accounts as of September 30,
2012 and, if applicable, as of October 31, 2012, compiled by Seller (Buyer shall
be fully involved in the process of compilation) and (ii) provide Buyer with the
calculations of the Net Amount and the Shortfall Amount on the basis of such
Consolidated Interim Accounts. If there is no Shortfall Amount as of September
30, 2012, Buyer will no later than 45 days after delivery to Buyer of the
Consolidated Interim Accounts as of such date and in case there is a Shortfall
Amount as of such date but the Net Amount does not fall short of EUR - 200,000
as of October 31, 2012 no later than 45 days after delivery to Buyer of the
Consolidated Interim Accounts as of October 31, 2012, give confirmation to this
effect to Seller.

 

2.3.2.Buyer may audit the Consolidated Interim Accounts at its cost and expense
by inspecting the Target Companies' books and records or have such Consolidated
Interim Accounts audited by an accounting firm appointed by Buyer within 30 days
from receipt of the respective Consolidated Interim Accounts. Unless Buyer
objects to the respective Consolidated Interim Accounts within 30 days from
receipt thereof, the Consolidated Interim Accounts in question shall be deemed
accepted and adopted with binding effect between the Parties. Should Buyer
object to Consolidated Interim Accounts within 30 days from receipt thereof and
if Seller and Buyer cannot agree on the Consolidated Interim Accounts in
question within another 30 days, the contested items of the respective
Consolidated Interim Accounts will be established by an expert who has to be an
Austrian certified public accountant and tax advisor (Wirtschaftsprüfer und
Steuerberater) or an accounting and tax consulting firm (Wirtschaftsprüfungs-
und Steuerberatungsgesellschaft) acting as arbitral expert opinion provider
(Schiedsgutachter) on application of either Party. Unless the Parties agree on
the expert within another 14 days, such expert shall be appointed by the
President of the Austrian Chamber of Public Accountants (Kammer der
Wirtschaftstreuhänder) on application of either Party. The expert shall apply
those principles that are applicable to the preparation of the Consolidated
Interim Accounts as set forth herein. The expert shall review only those items
or amounts which are relevant for the Shortfall Amount and which are disputed
among the Parties. The expert shall hear both Parties before rendering his
opinion. The expert's opinion shall be rendered no later than within 60 days
after the expert has been commissioned. The expert shall establish the contested
items of the Consolidated Interim Accounts with binding effect. The expert's
costs shall be borne by Seller, on the one part, and Buyer, on the other part,
in the proportion they have prevailed in or lost their case, thereby applying
the provisions of Clauses 41 et seq. of the Austrian Code of Civil Procedure
("ZPO") by analogy. It is also possible for either Party to prevail in or lose
its case entirely. In his expert opinion, the expert will also decide in which
proportion the Parties shall bear the expert's fees. The Parties shall be liable
for the expert's fees in this proportion.

 



6/41

 

 

2.3.3.Seller shall transfer the Shortfall Amount (if any) to Buyer in Euro net
of any costs and charges to account number 303.651, with Raiffeisenlandesbank
NÖ-Wien AG, bank sorting code 32000 (BIC: RLNWATWW, IBAN: AT67 3200 0000 0030
3651) or any other account as notified by Buyer to Seller in writing at least 5
days in advance of the respective payment date. The respective transfer shall be
made within 14 days of (i) adoption of all relevant Consolidated Interim
Accounts or (ii) establishment of the contested items of all relevant
Consolidated Interim Accounts with binding effect by the expert (both pursuant
to Clause 2.3.2.), provided that any Shortfall Amount not yet paid on December
31, 2012 shall bear interest as from such date in accordance with Clause 2.5.2.

 

2.4.Earn Out

 

2.4.1.Seller shall be entitled to an Earn Out (as part of the Purchase Price)
for worldwide sales by all Target Companies (“Pieps Earn Out Sales”) of all
Pieps products (excluding accessories such as shovels, probes, backpacks,
clothing and the like) (“Pieps Earn Out Products”) generated during the period
beginning April 1, 2012 and ending March 31, 2015 (the “Earn Out Period”) to be
calculated as follows:

 

(a)a 15 % royalty on Pieps Earn Out Sales exceeding EUR 24,437,500 and falling
short of EUR 25,875,000, if any, plus

 

(b)a 78.50 % royalty on Pieps Earn Out Sales exceeding EUR 25,875,000 and
falling short of EUR 26,875,000, if any, plus

 

(c)a 50 % royalty on Pieps Earn Out Sales exceeding EUR 26,875,000 and falling
short of EUR 28,875,000, if any, plus

 

(d)a 6 % royalty on Pieps Earn Out Sales exceeding EUR 28,875,000 and falling
short of EUR 34,708,333, if any.

 

In the event Pieps Earn Out Products are sold at wholesale or retail through
Affiliates of the Buyer other than the Target Companies outside the existing
wholesale distribution channels in markets other than Austria or Germany, sales
for purposes of calculating the Earn Out will be based on the actual number of
Pieps Earn Out Products sold in such manner multiplied by the standard
distribution prices at which such products are sold to other independent
distributors in the global market. Exhibit 2.4.1. lists all Pieps Earn Out
Products and accessories currently sold by Pieps (for the sake of good order it
is noted that in the course of the Earn Out Period it may be that Pieps will
start selling additional Pieps products which are derivatives of current Pieps
Earn Out Products and which shall constitute Pieps Earn Out Products as well as
additional accessories which shall not be considered upon the calculation of the
Earn Out, if any). The Parties will meet from time to time and endeavour to
agree as early as possible on whether or not a future Pieps product constitutes
a derivative of a current Pieps Earn Out Product.

 



7/41

 

 

2.4.2.The aggregate Earn Out is capped at EUR 2,350,000.

 

2.4.3.The Pieps Earn Out Sales shall be calculated as set out in Exhibit 2.4.3.
In the calendar quarter ending March 31, 2015 the Buyer covenants that any shift
of Pieps Earn Out Sales into the following calendar quarter will be avoided,
including, but not limited to, by offering incentives for a later purchase or by
offering unusual terms and conditions.

 

2.4.4.Buyer will no later than 14 days after March 31, 2013, March 31, 2014 and
March 31, 2015 forward to Seller calculations (each an “Earn Out Calculation”)
on the worldwide sales of the Pieps Earn Out Products during the respective
preceeding 12 months period substantially in form and substance as set out in
Exhibit 2.4.3. Clause 2.3.2. shall apply mutatis mutandis to the effect that the
Pieps Earn Out Sales shall be finally determined for each such 12 months period
within the time frame contemplated by Clause 2.3.2.

 

2.4.5.Subject to the Buyer’s right of set off with respect to any liability of
the Seller towards the Buyer under this Agreement in accordance with Clause
2.5.1. of this Agreement, the Earn Out shall be due as follows (the “Earn Out
Payment Date”):

 

(a)if the Earn Out Calculation is not contested by Seller, the Earn Out (if any)
shall be due and payable within 15 days upon receipt by Buyer of confirmation by
Seller that the Earn Out Calculation will not be contested;

 

(b)if items of the Earn Out Calculation are contested by Seller the uncontested
part of the Earn Out (if any) shall be due and payable within 15 days of receipt
of Seller’s notice of contest whereas the contested part of the Earn Out shall
be due and payable (i) within 15 days upon agreement by the Parties on the
contested items of the Earn Out Calculation or (ii) establishment of the
contested items of the Earn Out Calculation with binding effect by the expert,
provided that any Earn Out not yet paid on May 31, 2015 shall bear interest as
from such date in accordance with Clause 2.5.2.

 



8/41

 

 


2.4.6.Buyer may in its sole discretion pay the Earn Out (if any) in cash or
shares of Black Diamond common stock, par value $0.0001 (the “Black Diamond
Shares”) or partly in cash and partly in Black Diamond Shares. In case (and to
the extent) such payment is made in Black Diamond Shares, such shares would be
priced based on the average per share closing price of Black Diamond Shares on
the NASDAQ GS market for 10 consecutive trading days ending 5 days prior to the
respective actual payment date. Any Black Diamond Shares used as payment
pursuant to Clause 2.4 of the Agreement would be registered under Black
Diamond’s registration statement on Form S-4 (Registration File No.: 333-175695)
(the “Registration Statement”) filed with the Securities and Exchange Commission
(the “SEC”) by Black Diamond or any of the amendments or prospectus supplements
thereto and would be delivered and issued to Seller at no cost and expenses for
Seller in accordance with and subject to the Securities Act of 1933, as amended
and the rules and regulations promulgated thereunder (the “Securities Act”). In
connection with the issuance of any Black Diamond Shares, the Seller covenants
and agrees that it shall furnish all information and execute such documents as
may be reasonably requested by Black Diamond in connection with the preparation,
filing and distribution of any prospectus supplement to the prospectus that is a
part of the Registration Statement or to any post-effective amendment to the
Registration Statement, as the case may be. The Seller further covenants and
agrees to comply with the Securities Act and any other applicable law in
connection with any such issuance. In case (and to the extent) payment is made
in cash the Earn Out shall be payable in USD to the USD-account of Seller in the
name of “Seidel Privatstiftung” with account number 41522-80022, with Bank
Gutmann AG, bank sorting code 19140 (BIC: GUTBATWW, IBAN: AT 29 19140
041522-80022) or any other account as notified by Seller to Buyer in writing at
least 5 days in advance of the respective payment date. Whether or not the Earn
Out is paid in cash or in Black Diamond Shares, conversion of the Earn Out into
USD shall be made at the EUR/USD exchange rate equal to the average New York
closing exchange rate for the above 10 consecutive trading days ending 5 days
prior to the respective actual payment date as published by the Wall Street
Journal at http://online.wsj.com/mdc/public/page/2 3021-forex.html?mod=topnav 2
3014.

 

2.5.Set-off and late payment

 

2.5.1.Buyer shall have no right to retain or set-off any part of the Purchase
Price plus accrued interest thereon (if any) with claims Buyer may have against
Seller, except for (i) claims for payment of a Shortfall Amount under Clause 2.3
and (ii) payments under the Earn Out pursuant to Clause 2.4., for which set-offs
shall be explicitly permitted as set forth in Clause 8.1.

 

2.5.2.In case of late payment of more than one business day of any part of the
Purchase Price and any accrued interest thereon Buyer or Seller, as the case may
be, shall be obliged to pay default interest at a yearly interest rate of the
respective Base Interest Rate (Basiszinssatz) of the Austrian National Bank
(Oesterreichische Nationalbank) plus six percentage points.

 



9/41

 

 

3.Dividends

 

Buyer shall be entitled to receive any balance sheet profit (Bilanzgewinn) of
Pieps Holding and Pieps (i) for the financial year 2011/12 (ending on March 31,
2012), except for dividends already resolved and distributed in the total amount
of EUR 80,000 (which includes the applicable withholding tax), and (ii) for
periods after March 31, 2012. Apart from the EUR 80,000 mentioned in the
preceding sentence Seller is not entitled to receive or hold back any dividends
related to periods up to March 31, 2012 and for periods after March 31, 2012.

 

4.Undertakings and Covenants of the Parties

 

4.1.Confidentiality and Announcements:

 

4.1.1.The content of this Share Purchase Agreement and all agreements related
thereto shall be treated with utmost confidentiality by the Parties, Pieps
Holding, Pieps, their representatives, shareholders and the employees entrusted
with the implementation of this Share Purchase Agreement. Confidential
information may only be forwarded to advisers who are subject to professional
confidentiality obligations.

 

4.1.2.Notwithstanding the foregoing each Party may disclose confidential
information:

 

(a)if and to the extent required by judicial, official or other ruling;

 

(b)if and to the extent required by any law, rule or regulation, including the
rules and regulations of the SEC or any securities exchange or regulatory or
governmental body or any tax authority to which the Party is subject or submits,
wherever situated, whether or not the requirement for information has the force
of law;

 

(c)if and to the extent the information has come into the public domain through
no fault of that Party; or

 

(d)if and to the extent the other Party has given prior written consent to the
disclosure.

 



10/41

 

 

4.1.3.As to any confidential information in connection with this Share Purchase
Agreement and any agreement related thereto and to be disclosed pursuant to
Clause 4.1.2. (a) or (b) above, the Parties undertake to inform each other in
writing without delay and before disclosure of confidential information, in
order to enable the other Party to apply for an injunction or any other
appropriate remedy to protect the confidential information. Should a Party be
obliged to disclose confidential information, the disclosure will be admissible
only to the extent necessary, however not beyond the necessary extent. With
respect to any kind of publication in media or notices to the media as well as
notices and publications to an uncertain circle of persons about the content of
this Share Purchase Agreement and any agreement related thereto, the Parties
agree to execute such communications jointly and in agreement with each other.
Notwithstanding the foregoing the Buyer (and to this extent also the Seller)
shall be entitled to publish or disclose any information which it is required to
disclose by law, rule or regulation, including the rules and regulations of the
SEC or any securities exchange or regulatory or governmental body or any tax
authority.

 

4.1.4.For the avoidance of doubt, the confidentiality undertaking under this
Share Purchase Agreement does not comprise any disclosures which are necessary
for the fulfilment of Closing Actions (as defined under 5.2.1.).

 

4.2.Covenant not to Compete, Non-Competition Clause and Non-Solicitation Clause
(the entire clause 4.2 hereinafter referred to as the “Non-Competition Clause”):

 

4.2.1.Seller undertakes for a term of three years from the Closing Date (the
“Restricted Period”) to refrain and procure that its Affiliates refrain from
competing activity in the actually operated line of business of the Target
Companies or contemplated line of business of the Target Companies (i.e.
products in the pipeline such as the Vector Beacon and the avalanche airbag) as
of the Signing Date and during such term not to directly or indirectly
participate in any companies or enterprises which are active in this line of
business. This non-competition clause includes, but is not limited to, any
direct or indirect activity, the operation of and the direct and indirect
participation in any competitors (for the avoidance of doubt, participation also
includes being a limited partner, silent partnerships and sub-participations) or
any activities for such competitors on the basis of contractual agreements, as
well as being active as a manager, consultant or in a similar position.

 

4.2.2.The non-competition clause under this Share Purchase Agreement does not
include the acquisition of shares in a publicly listed company, under the
condition that such acquisition is a mere private investment and the totally
held shares in one single company do not exceed 1 % of the issued share capital,
respectively, and that the voting rights in connection with the shares in the
shareholders meeting do not exceed 1 % of the issued share capital of the
respective company.

 



11/41

 

 

4.2.3.Seller shall not and shall procure that its Affiliates shall not directly
or indirectly, (i) during the Restricted Period entice away or employ employees
from any Target Company, (ii) during the Restricted Period, make or cause to be
made, any statements that are disparaging or derogatory concerning the Target
Companies or their businesses, reputation or prospects; (iii) during the
Restricted Period, request, suggest, influence or cause any party, directly or
indirectly, to cease doing business with or to reduce its business with the
Target Companies or do or say anything which could reasonably be expected to
damage the business relationships of the Target Companies; (iv) at any time
during the Restricted Period and thereafter for a further two-years period, use
or purport to authorize any Person to use any Intellectual Property owned by any
Target Company or exclusively licensed to any Target Company or to otherwise
infringe on the Intellectual Property of any Target Company (for the avoidance
of doubt it is noted that Seller and its Affiliates are for subsequent periods
prohibited from infringements of the Intellectual Property of the Target Company
pursuant to applicable tort and statutory law); or (v) at any time during or
after the Restricted Period, disclose any information regarding the Owned
Intellectual Property, the Licensed Intellectual Property and any other
Intellectual Property developed by Buyer and/or any Target Company following the
Signing Date.

 

4.2.4.Every violation of the Non-Competition Clause under this Share Purchase
Agreement shall oblige Seller to pay to Buyer a contractual penalty of EUR
10,000.00 for the first violation. For any further case of violation of the
Non-Competition clause, the contractual penalty shall amount to EUR 20,000.00.
Any continued violation of the Non-Competition Clause shall trigger a
contractual penalty in the amount of EUR 15,000.00 for the first month and EUR
30,000.00 for each continued month of violation of the Non-Competition Clause.
The agreement of the before mentioned contractual penalties does not affect
Buyer’s right to assert any damages in excess thereof or any other claims Buyer
may have and the Buyer’s right for equitable relief (in particular claims for
injunctive relief and for specific performance).

 

5.Closing

 

5.1.Closing Date

 

5.2.Completion of the sale and purchase of the Pieps-Holding-Share under this
Agreement (the “Closing”) shall take place at Binder Grösswang Rechtsanwälte
GmbH, Sterngasse 13, 1010 Vienna on October 1, 2012 (the “Closing Date”).

 

5.2.Signing and Closing Actions

 

5.2.1.The Parties shall take the following actions (hereinafter referred to as
“Signing Actions”) until or upon Signing:

 

(a)Seller shall deliver to Buyer the following documents and data carrier:

 



12/41

 

 

 ·A written confirmation to the effect that (i) the framework agreement between
Pieps and SEIDEL Elektronik GmbH Nfg KG continues to exist in the version dated
October 19, 2011, and will continue to so exist upon Closing and (ii) that
Seller will see to it that SEIDEL Elektronik GmbH Nfg KG complies with the terms
of such agreement in good faith, attached hereto as Exhibit 5.2.1.a.;

 

 ·A transitional service agreement by and between Seidel Elektronik GmbH Nfg KG
and Seidel Holding (both as service provider) and Pieps (as service recipient)
in relation to certain IT and payroll services duly executed by the parties
thereto attached hereto as Exhibit 5.2.1.b.

 

 ·Release letters duly executed by Seller in favour of each Target Company with
respect to all matters other than those rights and claims of the Seller against
the Buyer arising under this Agreement attached hereto as Exhibit 5.2.1.c (i) -
(iv).

 

 ·A DVD containing all information disclosed in the Virtual Data Room and in the
Q&A Process as of Signing.

 

(b)Buyer shall deliver to Seller the following document:

 

 ·The original of the guarantee duly issued by Black Diamond in favour of the
Seller securing the fulfilment of all obligations of Buyer under this Agreement
attached hereto as Exhibit 5.2.1.d.

 

5.2.2.The Parties shall take the following actions (hereinafter referred to as
“Closing Actions”) until or upon Closing:

 

(a)Seller shall deliver the following documents:

 

 ·A letter of resignation duly executed by or a shareholders resolution on the
dismissal of Dkfm. Dr. Maximilian Seidel as managing director of Pieps Holding
effective as of the end of the day on which Closing occurs attached hereto as
Exhibit 5.2.2.a.

 

 ·An application to the Austrian Commercial Register duly signed by the managing
director of Pieps Holding on the registration of the change of shareholding
constituted by the transfer of the Pieps-Holding-Share from Seller to Buyer
attached hereto as Exhibit 5.2.2.b.

 



13/41

 

 

 ·A written confirmation duly executed by the Seller to the effect that (i) no
Material Adverse Change has occurred on or prior to the Closing Date and (ii)
all of the representations and warranties contained in Clause 7 together with
the Indemnities contained in Clause 9 are true and correct as of the Closing
Date attached hereto as Exhibit 5.2.2.c.

 

 ·Amendments to the employment contracts of Michael Schober and Markus Eck duly
executed by the parties thereto attached hereto as Exhibit 5.2.2.d.

 

(b)Buyer shall make payment of the Base Purchase Price and have Seller furnished
with a confirmation of Raiffeisenlandesbank NÖ-Wien AG to the effect that the
Base Purchase Price has been irrevocably and unconditionally credited into the
account of the Seller.

 

5.2.3.Title to and ownership in the Pieps-Holding-Share shall pass from Seller
to Buyer upon Closing in return of (Zug um Zug) Buyer taking the Closing Action
pursuant to Clause 5.2.2.(b).

 

5.2.4.The Closing Actions to be taken by a Party are conditional upon the other
Party duly and completely taking the Closing Actions required to be taken by it.
If any Closing Actions required to be taken on the Closing Date are not taken in
full by any Party, then, upon notice and request of the respective other Party,
any actions already taken or completed by such other Party shall be deemed never
to have been taken or completed (and, to the extent necessary, such actions
shall be reversed), provided always that, such other Party shall be entitled not
to request reversal but insist on performance of the Party having failed to take
any Closing Action, this without prejudice to all other rights and remedies
available including the right to claim damages.

 

5.2.5.If:

 

(a)one or more Closing Actions are not fully taken by Seller, Buyer may (i)
waive any such outstanding Closing Action to be taken at Closing and require
Closing to proceed or (ii) postpone Closing for a maximum period of 7 Business
Days in which case the provisions of this Clause 5.2 will apply to Closing so
deferred;

 



(b)the Closing Action is not fully taken by Buyer, Seller may (i) waive any such
outstanding Closing Action to be taken at Closing and require Closing to proceed
or (ii) postpone Closing for a maximum period of 7 Business Days in which case
the provisions of this Clause 5.2 will apply to Closing so deferred.

 

Any waiver made under this Clause 5.2.5. except for a waiver relating to the
third Closing Action to be taken by Seller under Clause 5.2.2.a (Confirmation
regarding Material Adverse Change by Seller) shall be without prejudice to the
waiving Party’s other rights and remedies available including the right to ask
for specific performance or to claim damages.

 



14/41

 

 

6.Termination

 

6.1.1.This Agreement may be terminated by giving written notice (in addition to
and without prejudice to all other rights and remedies available including the
right to claim damages) at any time prior to the Closing:

 

(a)by Seller if Closing has not occurred because the Closing Action pursuant to
Clause 5.2.2.(b) has not been taken by Buyer until the Long Stop Date;

 

(b)by Buyer if Closing has not occurred because the Closing Actions pursuant to
Clauses 5.2.2. (a) have not been taken by Seller until the Long Stop Date.

 

6.1.2.Upon termination of this Agreement the rights and obligations under this
Agreement shall terminate automatically, save for any rights and obligations
because of prior breach of this Agreement and the rights and obligations set
forth in Clause 10. (Applicable Law and Arbitration Clause), which shall survive
any termination of this Agreement.

 

7.Representations and Warranties of Seller

 

7.1.Seller hereby represents and warrants to Buyer the following as of the
Signing Date and as of Closing Date (hereinafter referred to as “Representations
and Warranties”):

 

7.1.1.Entitlement to Sell and Approvals:

 

(a)The Seller has all requisite power and authority to sign and execute this
Share Purchase Agreement and to perform its obligations hereunder. Seller is not
bound by any obligation to sell, pledge, encumber, or grant or transfer any
other rights in the Pieps-Holding-Share.

 

(b)There are no approval requirements of third parties for the execution and
performance of this Share Purchase Agreement or the transactions contemplated
hereby.

 

(c)Neither the execution and delivery of this Share Purchase Agreement by the
Seller nor the Seller's performance of or compliance with its obligations
hereunder constitutes a breach or other violation of any (i) agreement or
contract to which either the Seller or any Target Company is a party or by which
either Seller or any Target Company or any significant part of their respective
assets is bound; (ii) preliminary or permanent injunction or other order, decree
or ruling of a court or arbitral tribunal applicable to either the Seller or any
Target Company; (iii) law, rule or regulation applicable to either the Seller or
any Target Company; or (iv) governing documents or articles of association
applicable to either the Seller or any Target Company.

 



15/41

 

 

7.1.2.Capital and Shares:

 

(a)The Seller is the sole legal and beneficial owner of the Pieps-Holding-Share,
has good and valid title thereto and may freely dispose of the
Pieps-Holding-Share with no restriction. The foregoing sentence applies mutatis
mutandis to (i) Pieps Holding and the Pieps-Share as well as (ii) Pieps and the
Pieps-Corporation Share.

 

(b)The Pieps-Holding-Share is validly issued and its corresponding capital
contribution of EUR 35,000.00 is fully paid up in cash at Signing. The
Pieps-Share is validly issued and its corresponding capital contribution of
EUR 150,000.00 is fully paid up in cash. The Pieps-Corporation-Share consists of
10,000 issued shares which are validly issued and their corresponding capital
contribution fully paid up in cash.

 

(c)The share capital of none of the Target Companies has been decreased or
redeemed; there have been no repayments of share capital to any of any Target
Company’s present or former shareholders. Each Target-Share corresponds to a
participation of 100 % of the stated share capital and the voting rights of the
respective Target Company. Each Target-Share is free and clear of any
Encumbrance.

 

(d)With respect to each Target Company, no further share capital, or other
capital-similar instruments relating to the past, present or future income or
profits, reserves or liquidation surpluses of any Target Company, including, but
not limited to, convertible bonds (Wandelschuldverschreibungen), and so-called
“Genussscheine” and “Partizipationsscheine” or bonds (Schuldverschreibungen) (in
particular, but not exclusively profit sharing bonds) have been issued (whether
now terminated or not) or agreed to be issued. No Target-Company-Share is
subject to any liabilities for further capital calls (Nachschusspflicht). Silent
partnerships, loans with profit participation (partiarische Darlehen), royalties
or any other obligations with respect to a participation in the earnings of the
Target Companies do not exist.

 

(e)There exists no option, right of conversion or other issue of shares or
securities, which could increase or reduce the number of the shares of any
Target Company's nominal share capital. Each Target-Company-Share is the only
share issued by the respective Target Company and carries all voting rights and
other rights attaching to them, including without limitation, dividend
entitlements.

 



16/41

 

 

7.1.3.Corporate Matters:

 

(a)Each Target Company is a duly organised legal entity and validly existing
under the laws of its incorporation, which has made all filings necessary for
its respective establishment and registration or the conduct of their respective
businesses.

 

(b)No Target Company is insolvent or indebted or has been dissolved. No
bankruptcy or composition proceedings have been instituted on the assets of any
Target Company and there is no risk of such proceedings. No extension of time
for payment has been applied for by any Target Company or has been granted to
any Target Company.

 

(c)No Target Company has entered into any agreement which governs its corporate
situation or which obliges it to subordinate its management to a third party or
to transfer profits (Beherrschungs- oder Ergebnisabführungsvertrag) to a third
party.

 

7.1.4.Articles of Association:

 

(a)The articles of association, minute books, stock ledgers and other governing
documents of the Target Companies disclosed in the Virtual Data Room are each a
true and complete version of such articles of association and are in full force
and effect. There are no shareholders resolutions providing for an amendment of
any of these articles of association or governing documents.

 

(b)With the exception of the participation in the only recently established
Pieps Corporation, Los Angeles, U.S.A., and its business premises in Lebring
(which is, however, not a registered branch) Pieps has no branches, holds no
interest in partnerships, silent partnerships or joint ventures and does not
directly or indirectly hold any shares or participations in other companies, in
any legal form whatsoever. For Pieps Holding this applies with the exception of
the direct participation in Pieps and the indirect participation in Pieps
Corporation; for Pieps Corporation this applies without any restriction.

 



17/41

 

 

7.1.5.Accounting and Financial Statements:

 

The annual financial statements of Pieps Holding as of 31 March 2012 as well as
the annual financial statements of Pieps as of 31 March 2012 (hereinafter
referred to as “2012 Accounts”) attached hereto as Exhibit 7.1.5. were each
prepared in accordance with Austrian generally accepted accounting principles
and with other applicable legal requirements, in particular in accordance with
the principle of balance sheet continuity and the accounting principles and
statutory rules as provided for in Clauses 189 et sequ of the Austrian
Commercial Code (Unternehmensgesetzbuch – UGB). The 2012 Accounts are each true,
accurate, complete and consistent in all material respects with the books and
records of Pieps Holding and respectively Pieps, and present a most complete,
true and fair view of the assets and liabilities and the financial position as
of March 31, 2012, and the profit and loss situation of Pieps Holding and
respectively Pieps for the fiscal year 2011/12, ending on March 31, 2012.

 

7.1.6.Liabilities and Contingent Liabilities:

 

With the exception of the liabilities and contingent liabilities (provisions or
reserves) shown in the 2012 Accounts including, but not limited to, their
respective notes (Anhang) neither Pieps Holding nor Pieps has (i) any contingent
or other liabilities or risks, in particular not arising from pension promises,
guarantees, indemnities, bills of exchange, sureties (Bürgschaften), accession
to debts (Schuldbeitritten), letters of comfort or any other declarations of
liability or asset-related liabilities for any liabilities of third Persons, and
(ii) any off-balance sheet liabilities.

 

7.1.7.Assets:

 

(a)Pieps Holding as well as Pieps has each sole and unrestricted ownership of
and valid title in all its respective assets shown in the 2012 Accounts. Such
assets are not encumbered with any rights of third parties and are in particular
free and clear of any Encumbrances. Excluded thereof are only those assets which
are subject to a retention of title in the ordinary course of business.

 

(b)All assets held and used by any Target Company in the course of its business
operations are, ordinary wear and tear excepted, in good operating condition in
all material respects, are fit for use in the ordinary course of business, are
duly maintained and have no defects which would materially limit their use. To
the best knowledge of the Seller such assets neither impair the property of
third parties nor are they in conflict with rights of third parties or material
public law provisions. There are no assets owned by any third party which are
used in the operations or business of any Target Company.

 



18/41

 

 

7.1.8.Real Property and Leases

 

(a)No Target Company owns, or has owned, any real property, and no Target
Company has entered into any agreement to purchase any real property.

 

(b)There are no other leases related to real estate to which the Target
Companies are parties to other than the leases set out in Exhibit 7.1.8. (b)
(the “Lease Agreements”).

 

(c)Each Lease Agreement is valid, binding and enforceable according to its terms
and is duly registered where such is required under applicable laws.

 

(d)There is no breach or threatened breach and no non-observance of any term or
condition in any of the Lease Agreements.

 

(e)All improvements located on the real property leased by the Target Companies
pursuant to the Lease Agreements are in all material respects used, maintained
and operated in the ordinary course of business and are structurally sound with
no known material structural defects, ordinary wear and tear excepted. The
Target Companies have not experienced any material interruption in the material
plumbing and electrical systems at such leased real property within the last
year. To the best knowledge of Seller no landlord under the Lease Agreements has
any plans to make any material alterations to any of such leased real property,
the construction of which would interfere in any material respect with the use
of any material portion of such leased real property. To the best knowledge of
Seller no landlord under the Lease Agreements has any plans to make any material
alterations to any of the buildings located on any such leased real property,
the costs of which alterations would be borne in any part by the Target
Companies.

 

7.1.9.Agreements

 

(a)No Target Company has entered into any contract which is outside its ordinary
course of business.

 

(b)No agreement or arrangement is in force which in any way restricts the
freedom of a Target Company to conduct its day to day business in a normal and
businesslike manner.

 

(c)To the best knowledge of Seller no present customer or supplier intends to
cease or diminish doing business with any Target Company.

 



19/41

 

 

(d)All material agreements concluded by any Target Company are listed in Exhibit
7.1.9. (d) (“Material Agreements”), were fully and accurately disclosed in the
Virtual Data Room, have been entered into on an arm’s length basis (in
particular intra-group agreements), are to Seller’s best knowledge consistent
with fair market terms, conditions and prices, and are valid and binding
obligations of the parties thereto and the terms thereof have been complied with
in all respects and the complete material contents thereof are evident from the
wording of the agreements. An agreement is – for the purposes of this Share
Purchase Agreement - a Material Agreement, if it (i) provides any financing
whether in debt, equity or quasi in equity in excess of EUR 50,000 (irrespective
of whether the financing is outstanding thereunder) and any atypical silent
partnership agreements, (ii) concerns partnerships, joint ventures or other
agreements among direct or indirect shareholders of another Person, (iii)
concerns the 15 most important sales partners (including, without limitation,
distributors, sales agents) and any re-sellers, (iv) relates to advertising or
marketing and the amount of annual payments exceeded EUR 25,000 in the financial
year 2011/12 or will exceed such amount in the financial year 2012/13, (v)
relates to an agreement between any Target Company and the Seller and/or any of
its Affiliates or any Related Party (as defined under 7.1.22. ), (v) concerns an
agreement relating to intellectual property rights, (vi) concerns an agreement
imposing obligations in excess of EUR 50,000 on the Target Companies or (vii) is
material to the continued operations and business of any Target Company for any
other reason.

 

(e)No notice of termination or of the intention to terminate has been received
in respect of any Material Agreements and to the best of the Sellers’ knowledge
no party intends to terminate any agreement.

 

(f)No Material Agreement provides for change of control provisions which may be
exercised upon Closing or conclusion of this Agreement, except for those listed
in Exhibit 7.1.9. (f).

 

(g)No Material Agreement contains any covenant not to compete, confidentiality
agreement or obligation limiting the ability of any Target Company to conduct
its respective business or grants any rights to Seller or any Affiliate of
Seller.

 

7.1.10.Public Law Matters and Environment:

 

(a)The Target Companies have been and currently are in compliance with all
applicable material regulations of environmental law and public law and no
investigations or studies have been made by authorities in relation to
environmental matters.

 

(b)No environmental permits are needed for the business operations of any Target
Company.

 



20/41

 

 

(c)No Target Company has ever handled any hazardous materials in violation of
environmental laws and has ever carried on any activities that have caused
contamination on nature, land, air or water or which may cause danger or health
risks for humans or animals.

 

(d)All real estate and building assets used by the Target Companies in the
course of their business operations have all necessary material administrative
permits which are necessary for their use as currently applied, and for their
current technical and architectural construction, including, but not limited to,
all permits required under applicable planning laws, trade laws, emission
control laws, water laws and waste laws (baurechtlichen, gewerberechtlichen,
immissionsschutzrechtlichen, wasserrechtlichen und abfallrechtlichen
Bewilligungen). The real estate and building assets are operated in all material
aspects in accordance with such administrative permits, and to the best
knowledge of Seller no circumstances or facts exist, which could limit the
current use of the real estate and building assets.

 

(e)All real estate and building assets used by Pieps in the course of its
business operations, are to the best knowledge of Seller free and clear of any
environmental encumbrances, pollutions and contaminations, in particular soil
and water pollution and other contaminations, e.g. from asbestos, no illegal or
dangerous materials or fluids exist, e.g. in transformers or air-conditioning
systems, and there are no liabilities concerning pollutant emissions or other
environmental contaminations.

 

7.1.11.Business Permits and Licenses:

 

Each Target Company has obtained and validly holds all required material
concessions, permits, authorizations and licenses, in particular all licenses
under trade law, required for the operation of its business activities and is
entitled to conduct its business operations as conducted on the date of Signing
and as of Closing. To the best knowledge of Seller the conditions and
requirements (Bedingungen und Auflagen) imposed by permits have been fulfilled
and there are no facts or circumstances which would imply that further
conditions and requirements would be imposed in the near future with respect to
the operations of the Target Companies.

 

7.1.12.Employees:

 

(a)Exhibit 7.1.12.a contains a complete, true and accurate list of all employees
of Pieps (on an anonymous basis), including all essential data (date of birth,
employment commencement day, classification according to the collective
bargaining agreement, alternatively respective individual remuneration
agree-ments, accepted or agreed salary increases, bonus payments or potential
bonus payments or change of control arrangements) which is complete, true and
ac-curate. With the exception of the employees mentioned in Exhibit 7.1.12.a
Pieps does not have any other employees. Pieps Holding and Pieps Corporation
have no employees.

 



21/41

 

 

(b)There are no unsettled entitlements and claims of current or former employees
of Pieps.

 

(c)No employee of any Target Company is bound by confidentiality or non-compete
agreements limiting his/her duties in relation to the Target Companies.

 

(d)No Target Company has a works council (Betriebsrat) or other form of employee
representation.

 

(e)With the exception of those contained in Exhibit 7.1.12.e no Target Company
is a party to or assumes liability from general employee benefit plans, stock
option plans, profit sharing plans, pension or retirement plans and pension
funds as well as voluntary fringe benefits, bonus or similar systems and, no
such benefits have been granted on an individual basis to current or former
employees or managing directors or independent contractors (e.g. freelancers,
consultants) of any Target Company.

 

(f)No Target Company has concluded or is bound by any plant agreements
(Betriebsvereinbarungen), granted any general promises (betriebliche Zusagen) or
made any payments in the past (e.g. voluntary bonus payments), that might result
in an internal practice leading to an obligation of such Target Company
(betriebliche Übung).

 

(g)No Target Company has concluded and is a party to any employment agreement
(including any agreement for managing directors) providing for a severance
entitlement (Abfertigung) in excess of (i) the mandatory statutory severance
entitlements of the respective employee, or (ii) the mandatory severance
entitlements pursuant to the collective bargaining agreement statutorily
applicable to the respective employee.

 

(h)All material payments in relation to employment, whether standard
remuneration, bonuses, premiums or payments of any other nature, including
social security contributions and income taxes under any applicable law, due and
payable by any Target Company have been made as and when due.

 



22/41

 

 

(i)The Target Companies have in relation to each of their Employees (and so far
as relevant to each of their former Employees) complied in all material respects
with all statutes, regulations, codes of conduct, collective bargaining
agreements, terms and conditions of employment or orders and awards by labour
inspection authorities.

 

(j)The employment contracts of Michael Schober and Markus Eck attached as
Exhibit 5.2.2.d are in full force and effect and binding on the respective
parties to it.

 

7.1.13.Product Liability

 

There are not presently pending, or threatened, any civil, criminal or
administrative actions, suits, demands, claims, hearings, notices of violation,
investigations, proceedings or demand letters relating to any alleged hazard or
alleged defect in design, manufacture, materials or workmanship, including any
failure to warn or alleged breach of express or implied warranty or
representation, relating to any product manufactured, distributed or sold by or
on behalf of any Target Company. No Target Company has extended to any of its
customers any written, non-uniform product warranties, indemnifications or
guarantees, other than in the ordinary course of business. To the best knowledge
of Seller there are no defects in the designs, specifications, or process with
respect to any product sold or otherwise distributed by the Target Companies
that may give rise to a material loss. No Target Company is currently
investigating or considering a recall, withdrawal or suspension from the market
of any of its products.

 

7.1.14.Compliance

 

(a)Pieps has conducted its business in accordance with its articles of
association and all applicable material laws and regulations of any jurisdiction
in which it carries on business. There has been no violation of, or default with
respect to, any order or judgment of any court, tribunal, arbitral tribunal,
governmental agency or regulatory authority in any jurisdiction which has, or
could have, a material adverse effect on the assets or business of any Target
Company.

 



23/41

 

 

(b)Neither any Target Company, nor any director, officer, employee, agent or
distributor of any Target Company, nor any other person acting on behalf of a
Target Company: (i) offered or used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to any political campaign
or activity, (ii) offered or made a direct or indirect unlawful payment or
conveyance of something of value to any foreign or domestic government official,
employee or political candidate or established or maintained any unlawful or
unrecorded funds, (iv) offered or given any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment or gift of money or
anything of value to any foreign or domestic government official or employee of
any Governmental Entity; (v) received any unlawful discounts or rebates in
violation of any applicable law relating to antitrust or competition, (vi)
violated or is in violation of any applicable anti-bribery or anti-corruption
law or regulation enacted in any jurisdiction, whether in connection with or
arising from the OECD Convention Combating Bribery of Foreign Public Officials
in International Business Transactions or otherwise or (vii) was involved in the
preparation or execution of any (other) fraudulent action involving, relating to
or affecting any Target Company.

 

7.1.15.Insurance:

 

(a)Pieps and Pieps Corporation are insured against the risks relating to their
current business activities in accordance with good and sound business practice
on a revolving or continuous basis based on the insurance policy of the group of
companies of Seidel Holding GmbH as disclosed in the Virtual Data Room.

 

(b)The group insurance policy of Seidel Holding GmbH as well as the insurance
policies of Pieps for the company cars are in full force and effect. The Target
Companies have complied in all respects with each of such insurance policies,
and in particular all premiums due on the insurance policies or renewals thereof
have been paid, and there is no default under the insurance policies. The Target
Companies have not received any notice or other communication from any issuer of
the insurance policies cancelling or materially amending any of the insurance
policies, materially increasing any deductibles or retained amounts thereunder,
or materially increasing the annual or other premiums payable thereunder, and no
such cancellation, amendment or increase of deductibles or premiums is
threatened. The Target Companies have no outstanding claims exceeding the amount
of EUR 25,000 or any dispute with any insurance carrier regarding claims,
settlements or premiums and the Target Companies have not failed to give any
notice or present any claim under any insurance policy in due and timely
fashion.

 

7.1.16.Accounts Receivables

 

To the Seller’s best knowledge the accounts receivables of any Target Company
are good and fully collectible in the normal or ordinary course of business,
subject to the respective Target Company having exercised due enforcement
efforts, within 90 (ninety) calendar days from the date when they fall due at
the currently recorded or (if applicable) in the value-adjusted amounts shown in
the Interim Consolidated Accounts.

 



24/41

 

 

7.1.17.Inventory

 

The inventory as set forth in the 2012 Accounts consists of raw materials and
supplies, manufactured and purchased parts, goods in process, and finished
goods, all of which, to the best knowledge of Seller, is merchantable and fit
for the purpose for which it was produced or manufactured, free of any defect or
other deficiency and is of a quality usable in the ordinary course of business,
and in amounts consistent with the respective Target Company’s past practices,
in all material respects. There have not been any writedowns of the value of, or
establishment of any reserves against any inventory set forth in the 2012
Accounts. The value of the inventory items, including finished goods, work in
progress and raw materials, has been recorded on the 2012 Accounts in the manner
set forth by Austrian generally accepted accounting principles. The actual
inventory as of September 30, 2012 corresponds to the level of inventory
recorded in the books of the respective Target Company as of such date, allowing
for a margin of error of a maximum of 1,5 %.

 

7.1.18.Continuation of Business:

 

Since 31 March 2012, to the best of Seller’s knowledge the business operations
of the Target Companies have been continued within the normal and ordinary
course of business and business transactions have only been concluded within the
normal and ordinary course of business. To the best of Seller’s knowledge, all
business transactions that were entered into by the Target Companies have been
concluded at customary market conditions and at arm's length conditions. To the
best knowledge of Seller no Material Adverse Change has affected any Target
Companies’ business. Since 31 March 2012 to the Seller’s best knowledge:

 

(a)no Target Company has entered into any material extraordinary transactions or
transactions involving an uncustomary degree of potential risks;

 

(b)the extent and content of the business operations of the Target Companies did
not materially change in comparison to the preceding financial year;

 

(c)each Target Company has maintained and supplemented its material fixed and
current assets according to due commercial principles, in particular the
required maintenance and repair works were completed and no hidden reserves were
realized from the sale of any fixed assets;

 

(d)each Target Company has entered into new obligations only within the ordinary
course of business;

 



25/41

 

 

(e)no Target Company has entered into, changed, terminated, or otherwise ended
any material business transactions outside the ordinary course of business, in
which such Target Company participated as contract party or which would
otherwise cause a right or liability for such Target Company;

 

(f)no Target Company has granted any Encumbrances regarding its assets;

 

(g)no Target Company has delayed or held off any overdue payments or the
satisfaction of other liabilities outside of the ordinary course of business;

 

(h)except for the dividend distribution mentioned under Clause 3 no Target
Company has paid any dividends to its shareholders;

 

(i)no Target Company merged with, entered into a consolidation with or acquired
an interest in any legal entity or acquired a substantial portion of the assets
or business of any legal entity or any division or line of business thereof, or
otherwise acquired or sold any material assets (such as real estate), other than
in the ordinary course of business and by means of the Corporate-Spin-Off;

 

(j)no Target Company (i) amended its articles of association or (ii)  undertook
any capital measures (Kapitalmaßnahmen);

 

(k)no Target Company has entered into any obligations which are not faced with
an adequate consideration, and no assets have been sold without obtaining an
adequate purchase price;

 

(l)no business relationship with any material supplier or customer has
substantially decreased (at least to the extent of 20%), was terminated or is
threatened to be terminated in the near future;

 

(m)all wage and salary increases granted by the Target Companies have been made
to a customary extent only and no Target Company recruited additional middle or
higher management personnel except for one software technician.

 

(n)no Target Company has enter into agreements committing it to capital
expenditures in excess of EUR 25,000 beyond Closing.

 

7.1.19.Brokers and Finders

 

Except for @visory partners (providing corporate finance services to Seller), no
agreement has been entered into by Seller or any of its Affiliates with any
agent, broker, investment banker, financial advisor or other firm or Person
which would entitle the latter to any brokers’ or finder’s fee or any other
commission or similar fee in connection with this Agreement or any of the
transactions contemplated hereby.

 



26/41

 

 

7.1.20.Banking Relationships

 

Exhibit 7.1.20. sets forth the names and locations of the primary banking
accounts of each Target Company. Except for the account of Pieps with
Intermarket Bank the Target Companies do not have any lock box accounts and any
safe deposit boxes.

 

7.1.21.Customers and Suppliers

 

There are no pending material disputes or controversies between any of the
Target Companies and any of their customers and suppliers and, to Seller’s best
knowledge, none of any such customers and suppliers (i) has or is contemplating
terminating or materially diminishing its business or relationship with any of
the Target Companies with which it does business or (ii) has experienced any
material work stoppage or other material adverse circumstances or conditions
that is reasonably likely to jeopardize or materially adversely affect the
future relationships of any of the Target Companies with such Person.

 

7.1.22.Related Parties

 

Except as set forth on Exhibit 7.1.22., neither the Seller nor any family member
of any of the Seller, nor any of the Target Companies, nor, any current (within
the past five years) director or officer of any of the Seller, or any Target
Companies (individually a “Related Party” and collectively the “Related
Parties”), or any Affiliate of the Seller or any Target Company: (a) owns,
directly or indirectly, any interest in any Person which is (i) a competitor of
any of the Target Companies, (ii) a supplier of any of the Target Companies, or
(iii) a customer of any of the Target Companies; (b) owns, directly or
indirectly, in whole or in part, any material property, asset or right, real
property, personal or mixed, tangible or intangible (including, but not limited
to, any of the intangible property) which is utilized in the operation of the
business of any of the Target Companies; (c) has an interest in or is, directly
or indirectly, a party to any Material Agreements pertaining or relating to any
of the Target Companies; or (d) has any cause of action or other claim
whatsoever (except as set out explicitly in Exhibit 5.2.1.c) against, or owes
any amount to any of the Target Companies.

 

7.1.23.Pre-Closing Operations

 

To the best knowledge of Seller there is no loss, damage or cost in respect of,
arising from, or in connection with, or caused (whether in whole or in part) by
the Seller’s conduct of the business or ownership of the Target Companies on or
prior to Closing.

 



27/41

 

 

7.1.24.Disclosure

 

Buyer and its advisers have been completely and fully informed by Seller and its
advisors on all circumstances having material importance for the evaluation of
the assets and liabilities, the financial and profit situation and the legal
situation of the Target Companies; all disclosed information was, at the time
such information was disclosed, complete, true and accurate with respect to the
concerned matter in all material respects and represented in all material
respects a most true and fair view of the actual condition of the Target
Companies. The Virtual Data Room has been compiled in good faith and gives in
all material respects a true and complete picture of all material facts
concerning the Target Companies.

 

7.1.25.Management

 

(a)Seller has reviewed the Representations and Warranties contained in Clause
7.1 as well as the indemnities contained in Clause 9 of this Share Purchase
Agreement with Michael Schober and based upon such review and Seller’s knowledge
of the underlying facts, Seller is not aware of any statement contained in this
Share Purchase Agreement that contains any untrue statement of a material fact
or omits to state any material fact necessary, in light of the circumstances
under which it was made, to make the statements herein not misleading, and
Michael Schober has not advised Seller of any facts that would be contrary to
the foregoing.

 

(b)Neither the Seller, any Related Party of the Seller nor any of their
respective Affiliates, on the one hand, is a party to any agreement, arrangement
or understanding, whether written or oral, with Michael Schober or Markus Eck
(collectively “Pieps Management”) on the other hand, pursuant to which any
member of Pieps Management has or could have any obligation or liability to
Seller, any Related Party of the Seller or any of their respective Affiliates.

 

7.2.Buyer acknowledges that it has had the opportunity to fully examine the
documentation of the Target Companies disclosed in the Virtual Data Room and to
make enquiries with respect to the contents of such documentation and the status
of the Target Companies with managing directors and representatives of the
Target Companies and of Seller through the Q&A Process.

 

Seller's liability for Representations and Warranties pursuant to this Clause 7
of this Share Purchase Agreement (but not in relation to the indemnities given
under Clause 9 of this Share Purchase Agreement) is expressly excluded to the
extent that Buyer and/or its advisors Binder Grösswang Rechtsanwälte GmbH, Kane
Kessler P.C. and PwC Austria actually knew from the documentation and
information disclosed to Buyer and its advisors identified above in the Virtual
Data Room and the Q&A Process that the defect constitutes an exception to
representations and warranties contained in Clause 7 of this Share Purchase
Agreement.

 



28/41

 

 

 

To the extent Representations and Warranties under Clause 7.1 of this Share
Purchase Agreement are contingent upon the knowledge of Seller, such knowledge
shall encompass only the actual knowledge as of Signing and Closing Date of the
members of the board of Seller, the managing directors of the Target Companies
and Markus Eck.

 

7.3.Other than Seller’s representations contained in Clause 7 of this Share
Purchase Agreement and the Seller’s indemnification obligations contained in
Clause 9 of this Share Purchase Agreement, Seller shall not resume any
representation, warranty, indemnity or liability vis-à-vis Buyer. In particular,
Seller shall not be liable for the legal and economic status of the Target
Companies, including, but not limited to, a certain or the continuation of the
existing asset-status, financial status and profitability of the business of the
Target Companies after the Closing Date.

 

7.4.Buyer hereby represents and warrants to Seller the following as of the
Signing and Closing Date and in respect of Clause 7.4.6. (except for the first
sentence of such provision) and of the date of payment in Black Diamond Shares:

 

7.4.1.Buyer is a corporation duly organised and validly existing under the laws
of Austria. Buyer has all requisite power and authority to sign and execute this
Share Purchase Agreement and to perform its obligations hereunder.

 

7.4.2.Neither the execution nor the fulfilment by Buyer of this Share Purchase
Agreement will violate any agreement, commitment, judgment or order to which
Buyer and/or Black Diamond is a party or by which Buyer’s and/or Black Diamond’s
property is bound, or will contravene any law or regulation applicable to Buyer
and/or Black Diamond.

 

7.4.3.No consent, authorisation, approval or exemption by any governmental
agency is required to be obtained or made in connection with the execution or
performance by Buyer of this Share Purchase Agreement.

 

7.4.4.There are no proceedings or arbitration, investigation or hearing, pending
threatened against Buyer and/or Black Diamond involving the execution of or the
transactions contemplated by this Share Purchase Agreement.

 

7.4.5.Buyer is acquiring the Pieps-Holding-Share for its own account and not as
a trustee (Treuhänder) for, or as a representative (Stellvertreter) of any third
Person.

 



29/41

 

 

7.4.6.The authorized capital stock of Black Diamond consists of (i) 100,000,000
shares of Black Diamond Shares, of which, as of the date hereof, 31,333,450
shares are issued and outstanding; and (ii) 5,000,000 shares of Black Diamond
preferred stock, par value $.0001, none of which have been issued. When issued
to Seller, the Black Diamond Shares shall be duly registered under the
Registration Statement, shall be duly authorized, validly issued, fully paid and
non-assessable, with Seller being the sole and record owner of such shares, and
Seller having good and valid title to such shares, and all such shares being
free and clear of Encumbrances, other than any Encumbrance created by Seller.
Such shares, if issued, shall be tradable on the NASDAQ stock exchange or any
other recognised national securities exchange or quotation service and Seller
shall be able to immediately dispose of such shares without further restrictions
under the Securities Act, in each case with no restriction other than those
provided for by the rules / regulations of the Securities and Exchange
Commission and the NASDAQ stock exchange or other recognised national securities
exchange or quotation service on which the Black Diamond Shares are listed at
the time of issuance. The provisions of Clause 2.4.6. are valid and enforceable
under any applicable laws. Buyer shall indemnify and hold harmless Seller from
and against any and all losses incurred by Seller arising out of or in
connection with any breach of this Clause 7.4.6.

 



8.Remedies and Exclusion and Limitation of Liability

 

8.1.Should one of Seller’s Representations and Warranties given under this Share
Purchase Agreement be untrue in whole or in part or should Seller breach one of
its covenants under this Share Purchase Agreement, Buyer shall – subject to the
provision in this Clause 8, in particular Clause 8.2 of this Share Purchase
Agreement – request Seller in writing to remedy the defect within a reasonable
period of time, to the effect that a status prevails which would have applied
had the representation or covenant been correct. Should Seller not remedy the
defect within the set period, at the latest within six weeks from the receipt of
the notice, or should the defect be uncureable within six weeks, Buyer may claim
from Seller a reduction of the Purchase Price (Preisminderung) (including by way
of set-off against an amount relating to the Earn Out as explicitly provided
under section 2.5.1. ). Buyer shall be free in its discretion to request payment
of a reduction of the Purchase Price to itself or directly to the respective
Target Company.

 



30/41

 

 



8.2.Seller shall only become liable for breach of a Representation and Warranty
or any covenant under this Share Purchase Agreement (hereinafter referred to as
“Claim”) if the single Claim or a series of claims relating to the same or
similar circumstances or facts exceeds EUR 30,000 (hereinafter referred to as
“Relevant Claim”) (except for Claims pursuant to Clauses 7.1.1. (Entitlement to
Sell and Approval), 7.1.2. (Capital and Shares), 7.1.3. (Corporate Matters),
7.1.19. (Brokers and Finders) and 7.1.22. (Related Parties) to which such
de-minimis rule does not apply). A Relevant Claim may further only be asserted
if the Relevant Claim alone or together with other Relevant Claims exceeds the
threshold of an amount of EUR 150,000 (except for Claims pursuant to Clauses
7.1.1. (Entitlement to Sell and Approval), 7.1.2. (Capital and Shares), 7.1.3.
(Corporate Matters), 7.1.19. (Brokers and Finders) and 7.1.22. (Related Parties)
to which such threshold does not apply).

 



8.3.Seller’s liability for Claims in the aggregate shall be limited to an amount
equivalent to 25 % of the Base Purchase Price, except for Claims pursuant to
Clauses 7.1.1. (Entitlement to Sell and Approval), 7.1.2. (Capital and Shares),
7.1.3. (Corporate Matters), 7.1.19. (Brokers and Finders) and 7.1.22. (Related
Parties) for which such limit shall be 100% of the Base Purchase Price.

 



8.4.Buyer shall have the burden of proof for any Claims under this Share
Purchase Agreement. Notwithstanding any provision herein to the contrary, the
Buyer shall have no obligation hereunder to give notice for any Claim relating
to any liability arising from any matter described in this Agreement or any
exhibit hereto.

 

8.5.Any occurrence, event or circumstance giving rise to a Claim (hereinafter
referred to as “Event”) may only be compensated for once, even if it would
constitute a breach of several representations and warranties, covenants or
indemnities.

 

8.6.Any Claim shall be reduced by amounts and benefits actually received by
Buyer or the respective Target Company from insurance carriers or third parties,
including, but not limited to suppliers and customers for Events which result in
warranty claims or which result in tax benefits to the respective Target
Company, including, but not limited to, any reduction in corporate tax resulting
from a reduction of taxable profits caused by an Event. Any Claims shall be
reduced by amounts which have been provided for or reserved on the balance sheet
of the respective Target Company for the respective Event, which are no longer
required or usable.

 

8.7.In the event of a breach of representations given under this Share Purchase
Agreement and other covenants Buyer’s claims shall be limited exclusively to
claims pursuant to this Clause 8 of this Share Purchase Agreement. Any other
claims or exceeding claims of Buyer, including, but not limited to, claims of
damages, consequential damages and loss of profit are expressly excluded, except
in cases of severe gross negligence (krass grobe Fahrlässigkeit), willful
misconduct (Vorsatz) or deceit (Arglist oder betrügerische Täuschung).

 



31/41

 

 



8.8.Except as provided for in Clause 6. any and all rights of Buyer and Seller
of rescission of this Share Purchase Agreement (Wandlungs- oder
Rücktrittsrecht), including but not limited to, the right of rescission for
reason of breach of Representations and Warranties, for reason of mistake
(Irrtum), reduction of value by half (Verkürzung über die Hälfte – laesio
enormis) or change of circumstances (Wegfall der Geschäftsgrundlage) is hereby
explicitly excluded, except for claims based on deceit (Arglist oder
betrügerische Täuschung), any other wilful misconduct (vorsätzliches Handeln).

 

8.9.Subject to Clause 8.10 of this Share Purchase Agreement, Claims of Buyer
against Seller shall be time barred, unless they are asserted by institution of
arbitration proceedings at the latest by September 30, 2014.

 



8.10.Claims of Buyer against Seller for a breach of Representations and
Warranties as set forth in Clauses 7.1.1. , 7.1.2. and 7.1.3. of this Share
Purchase Agreement shall be time barred, unless they are asserted by institution
of arbitration proceedings (i) within five years from the Closing Date or (ii)
within a period of three months after Buyer has received actual knowledge of
such claim (but in no event earlier than 18 months after the Closing Date),
whichever point of time is earlier.

 

9.Indemnities

 

9.1.Corporate Spin-Off

 

The Seller shall fully indemnify and hold harmless (schad- und klaglos halten)
the Target Companies or the Buyer, at the sole discretion of the Buyer, against
any and all liabilities, obligations, losses or reasonable expenses (including
without limitation reasonable attorney’s fees) incurred, borne or suffered by
the Target Company, arising out of or in connection with the Corporate Spin-Off.

 

9.2.Subsidies

 

Seller shall fully indemnify and hold harmless (schad- und klaglos halten) the
Target Companies or the Buyer, at the sole discretion of the Buyer, against any
and all liabilities, obligations, losses or reasonable expenses (including
without limitation reasonable attorney’s fees) arising out of or in connection
with any obligation of the Target Companies to, as a consequence of entering
into this Agreement or the consummation of the Transaction, repay in full or in
part any subsidies or any low interest loan received (in particular the
subsidies and the low interest loan disclosed in Exhibit 9.2.).

 



32/41

 

 

9.3.Tax

 

Seller shall fully indemnify and hold harmless (schad- und klaglos halten) the
Target Companies or the Buyer, at the sole discretion of the Buyer, against any
and all liabilities, obligations, losses or reasonable expenses (including
without limitation reasonable attorney’s fees) arising out of or in connection
with any breach of the below until the Closing Date:

 

(a)All Tax Returns of or with respect to any Taxes required to be filed by or
with respect to the Target Companies on or before the Closing Date have been
duly and timely filed in accordance with all applicable laws taking into
consideration all permitted time extensions. All items required to be included
in each such Tax Return have been so included and all information provided in
each such Tax Return is true, correct and complete as at the date thereof.

 

(b)All transactions involving any Target Company and Seller or any Affiliates of
the Seller until the Closing Date have taken place on an arm’s length basis in
accordance with transfer pricing legislation and regulations.

 

(c)All Taxes due on or prior to the Closing Date have been timely paid in full
by the Target Companies. Further, the Target Companies have for periods until
Closing Date accrued for or accounted for as liabilities, and made deductions
and retentions in respect of, Taxes as required under applicable Tax and
accounting laws. Tax receivables in the 2012 Accounts (e.g. input value added
tax receivables) are not overstated. Tax assets shown in the 2012 Accounts or in
Tax Returns for such period of any Target Company were established in accordance
with the law and until the Closing Date no action was taken or will be taken
that might limit the use of such Tax assets.

 

(d)As of the Closing Date no claim, assessment, deficiency or adjustment has
been asserted against the Target Companies with respect to any Tax Return, and
there are no Tax related investigations, audits, actions, proceedings,
investigations, claims or assessments pending, proposed or threatened against or
with respect to the Target Companies imposed or initiated by a tax authority.

 

(e)For periods until but excluding the Closing Date no Target Company will be
subject to any payment arising out of, in connection with or under any agreement
relating to a tax group (Steuergruppe) to which it was a party in the past, in
particular the tax group agreement disclosed in the Virtual Data Room.

 



33/41

 

 

9.4.Lease Agreements

 

Seller shall fully indemnify and hold harmless (schad- und klaglos halten) the
Target Companies or the Buyer, at the sole discretion of the Buyer, against any
and all liabilities, obligations, losses or reasonable expenses (including
without limitation reasonable attorney’s fees) arising out of or in connection
with any increase of the lease amounts under the Lease Agreements by the
landlords due to the execution of this Share Purchase Agreement and the
transactions thereunder until the next possible termination date of the
respective Lease Agreement.

 

9.5.Intellectual Property

 

Seller shall fully indemnify and hold harmless (schad- und klaglos halten) the
Target Companies or the Buyer, at the sole discretion of the Buyer, against any
and all liabilities, obligations, losses or reasonable expenses (including
without limitation reasonable attorney’s fees) arising out of or in connection
with any breach of the below:

 

(a)As of the Signing and Closing Date the Target Companies are the sole,
unrestricted legal and beneficial owner of the Intellectual Property rights set
out in Exhibit 9.5 (a) (the “Owned Intellectual Property Rights”) which are as
of the Signing and Closing Date clear and free of any Encumbrances. Seller shall
procure that in relation to Owned Intellectual Property Rights which are not yet
registered for a Target Company the registered holder shall sign all documents
(including by way of notarial deed) and take all actions necessary and / or
advisable to effect registration of the respective Target Company as owner of
the respective Owned Intellectual Property Right.

 

(b)As of the Signing and Closing Date none of the intellectual property rights
licensed by or to the Target Companies and set out in Exhibit 9.5 (b) (the
“Licensed Intellectual Property Rights”) will expire, terminate or be terminated
as a result of the execution of this Agreement or consummation of the
Transaction contemplated by this Agreement. Exhibit 9.5 (b) contains a complete
and accurate list of all Licensed Intellectual Property Rights of another Person
(except for any software) which the Target Companies use in any manner that is
material to the conduct of the business of the Target Companies and (ii) all
Licensed Intellectual Property Rights which the Target Companies grant to
another Person the right to use in any manner.

 



34/41

 

 

(c)The Owned Intellectual Property Rights and the Licensed Intellectual Property
Rights are all the Intellectual Property necessary and material for the carrying
out of the businesses of the Target Companies as currently (i.e. as of the
Signing and the Closing Date) conducted or as currently reasonably anticipated
to be conducted. No third Person has in the past or is currently as of the
Signing and Closing Date infringing such Intellectual Property. Neither the
Seller, nor any of its Affiliates, nor any Related Party, nor any employee of
any Target Company or of the Seller or of any of its Affiliates has or will have
any claim against any Target Company or the Buyer due to the past or future use
of any Owned Intellectual Property Right or any Licensed Intellectual Property
Right for reasons / events that took place prior to the Closing Date. There are
no settlements, injunctions, forbearances to sue, consents, judgments, or orders
or similar obligations to which any Target Company is a party or is otherwise
bound, which (i) restrict the rights of any Target Company to use any
Intellectual Property (ii) restrict any Target Company from engaging in the
businesses of the Target Companies as currently (i.e. as of the Signing and
Closing Date) conducted or as currently reasonably anticipated to be conducted
in order to accommodate a third Person’s Intellectual Property or (iii) permit
third Persons to use any Intellectual Property which would otherwise infringe
any Owned Intellectual Property Rights.

 

(d)All fees necessary to maintain the Owned Intellectual Property Rights and the
Licensed Intellectual Property Rights have been and will continue to be paid
until the Closing Date as and when due in full, all necessary renewal
applications have been filed and all other steps necessary for their maintenance
have been and will continue to be taken in a timely manner until the Closing
Date.

 

(e)Subject to any restriction contained in the transitional services agreement
mentioned in Clause 5.2.4., as of the Signing and Closing Date each Target
Company either owns or holds valid leases and/or licenses to all material
computer hardware, software, networks and other information technology
(collectively "Information Technologies") which is currently used by and
necessary for the respective Target Company to conduct its business as currently
conducted as of the Signing and Closing Date.

 

(f)On or prior to the Closing Date no Target Company has infringed upon any
existing Intellectual Property of third Persons and none of the products or
services of any Target Company, whether such products or services are existing
or reasonably anticipated (including without limitation the Global Finder, the
Vector Beacon and the avalanche airbag), have infringed or will in the future
infringe any Intellectual Property of third Persons existing as of the Closing
Date and continuing to exist thereafter.

 



35/41

 

 

(g)In the event that a claim is brought which, if true, would constitute a
breach of the indemnities contained in subsection (f) above, the indemnity
obligation of Seller, subject to any restriction agreed upon herein, shall
include, but shall not be limited to procuring necessary licenses and
permissions to resolve the claim so that Target Companies can continue to offer
and sell or otherwise commercially exploit the products or services.

 

9.6.Any claims of the Buyer arising from a breach in respect of Clauses 9.1
(Corporate Spin-Off), 9.2 (Subsidies), 9.4 (Lease Agreement) and 9.5
(Intellectual Property) shall be time-barred unless they are asserted by
institution of arbitration proceedings at the latest by December 31, 2017. Any
claim of the Buyer arising from a breach in respect of Clause 9.3 (Tax) shall be
time-barred unless it is asserted by institution of arbitration proceedings at
the latest 6 (six) months after all Taxes have been finally charged and assessed
for periods until the Closing Date inclusive and, if (i) a tax audit has been
conducted for the period up to the Closing Date inclusive, not before 6 (six)
months after the legally binding completion (Rechtskraft) of the tax audit or
(ii) relating to a claim pursuant to Clause 9.3(e) not before 6 (six) months
after reaching a legally binding compromise settlement, acknowledgement
(Anerkenntnis) or decision by competent court or arbitral tribunal (as may be
applicable). For the purpose of this Clause 9.6 legally binding completion of
the tax audit means that all proceedings pending at the Constitutional Court
(Verfassungsgerichtshof) and/or the Administrative Court
(Verwaltungsgerichtshof) have also been completed and the respective decrees of
such tax audit have become irrevocable and non-appealable.

 

9.7.Seller’s liability for claims under this Clause 9 in the aggregate shall be
limited to an amount equivalent to 100 % of the Base Purchase Price.
Notwithstanding the preceding sentence claims under Clauses 9.2 (Subsidies), 9.4
(Lease Agreements) and 9.5 (Intellectual Property) in the aggregate shall be
limited to an amount equal to 75% of the Base Purchase Price. The Parties agree
that when calculating the cap under this Clause 9.7. any claims Seller may have
settled pursuant to Clause 8 shall be considered but not, vice versa. When
calculating the cap under Clause 8.3. any claims Seller may have settled
pursuant to this Clause 9. shall not be considered. For the avoidance of doubt,
Seller’s aggregate liability under Clauses 7. through 9. shall in no event
exceed 100% of the Base Purchase Price.

 

9.8.For the avoidance of doubt it is noted that Clauses 8.2 and 8.3 shall not
apply to the indemnities provided for in this Clause 9. In contrast, Clauses 8.4
through 8.8 of this Agreement shall fully apply in analogy to the indemnities
provided for in this Clause 9.

 



36/41

 

 

9.9.Where a claim which is subject to the indemnities provided for in this
Clause 9 is based upon or relates to a third party claim, Buyer shall duly
notify Seller as soon as reasonably possible after Buyer having become aware of
such third party claim. As soon as reasonably possible following the date of
such notification the Parties shall consult on the further course of action to
be taken. The Buyer shall, however, at its reasonable sole discretion and
subject to any restriction under any insurance policy, be entitled to take, or
procure the respective Target Company to take, any action necessary to defend
the third party claim thereby reasonably and fairly considering the interests of
the Seller in keeping the compensation as low as possible. The Buyer shall keep
the Seller further informed with respect to any notified third party claim and
shall co-operate with Seller in good faith in resolving or attempting to resolve
such third party claim. For this purpose the Parties shall provide to each other
reasonable support and shall also provide such documents and information which
may be reasonably requested by the respective other Party. Any such documents
and information shall be subject to confidentiality pursuant to Clause 4.1 of
this Agreement. In case of any tax audit of the Target Companies relating to
periods up to and including the Closing Date, the Buyer shall grant the Seller
and/or its tax consultant the possibility to actively participate in such tax
audit. Fees, costs and expenses relating to Seller’s own tax consultants as well
as legal, financial and other advisers for all third party claims shall be born
exclusively by Seller. For the avoidance of doubt any breach of Buyer’s
obligations pursuant to this Clause 9. may constitute a breach of Buyer’s
statutory duty to mitigate damages but shall not per se prevent Buyer from
asserting claims under this Clause 9.

 

10.Applicable Law and Arbitration Clause

 

10.1.This Share Purchase Agreement is governed by and construed in accordance
with Austrian law with the exception of the rules of conflict of laws and with
the exception of the rules of the United Nations Convention on Contracts for the
International Sale of Goods.

 

10.2.All disputes arising out of or related to this Share Purchase Agreement,
its exhibits or amendments or related to their conclusion, violation,
termination or nullity, shall to the exclusion of proceedings before courts of
law be finally settled under the Rules of Arbitration and Conciliation of the
International Arbitral Centre of the Austrian Federal Economic Chamber in Vienna
(Vienna Rules) by three arbitrators appointed in accordance with these Rules.

 

10.3.The place of arbitration shall be Vienna. The language of arbitration shall
be the English language. The Parties are nevertheless entitled to submit
documents in the German language, without a translation if it is the original
language of the document. However, the arbitrators may order the submitting
Party to provide a (also certified) translation into the language of
arbitration. This arbitration clause shall also be governed by Austrian law. The
proceedings shall be governed by the Rules of Arbitration and Conciliation of
the International Arbitral Centre of the Federal Economic Chamber, Vienna
(Vienna Rules).

 



37/41

 

 

11.Costs

 

11.1.Any and all costs resulting from negotiating and drafting this Share
Purchase Agreement, including, but not limited to, all advisors fees, shall be
borne by such Party where they occurred and shall not be reimbursable by the
other Party.

 

11.2.Any and all stamp duties (if any), transfer taxes (if any) and notarial
fees and registration fees (including for the establishment of the notarial deed
(Notariatsakt)) shall be borne by Buyer. The personal taxes in connection with
this Share Purchase Agreement shall be borne by the respective Party.

 

12.Miscellaneous

 

12.1.This Share Purchase Agreement including its exhibits, appendices, annexes
and schedules contains the entire agreement between the Parties relating to the
transaction contemplated by this Share Purchase Agreement and supersedes any
previous agreements between the Parties, if any, relating to this transaction.
No oral side-agreements exist to this Share Purchase Agreement.

 

12.2.Clause headings in this Share Purchase Agreement are for ease of reference
only and do not affect the construction of any provision. Words denoting the
singular include the plural and vice versa. All references to a statutory
provision shall be construed as including references to any statutory
modification or re-enactment thereof for the time being in force.

 

12.3.The preamble and all exhibits to this Share Purchase Agreement are part of
this Share Purchase Agreement as if fully set forth herein. All references
herein to an exhibit shall be deemed to be references to a clause of this Share
Purchase Agreement unless the context shall otherwise require. Defined terms
shall have the meaning as set forth in this Share Purchase Agreement
respectively in Exhibit 12.3.

 

12.4.The only authentic language of this Share Purchase Agreement is the English
language.

 

12.5.Amendments to and/or modifications of this Share Purchase Agreement shall
only be valid if made in writing, unless the more stringent form requirement of
a notarial deed (Notariatsakt) is required therefore. Any waiver of this form
requirement must be explicitly made in writing.

 



38/41

 

 

12.6.Should any provision of this Share Purchase Agreement be or become wholly
or partly invalid or unenforceable this will not affect the validity or
enforceability of the remaining provisions. The invalid or unenforceable
provision shall be substituted by a valid or enforceable provision which in its
essential purpose comes as close as possible to the invalid or unenforceable
provision. The same applies in analogy to any gaps in this Share Purchase
Agreement.

 

12.7.This Share Purchase Agreement shall inure to the benefit of, and be binding
upon, each of the Parties and their respective universal legal successors,
subject to the provisions of this Share Purchase Agreement, but shall not inure
to the benefit of any third party. Notwithstanding the foregoing, neither this
entire Share Purchase Agreement nor any of the rights and obligations under this
Share Purchase Agreement may be assigned or transferred without the prior
written consent of the other Party.

 

12.8.No Party shall have the right to off-set or to retain, for whatever reason,
claims of the other Party against its own claims.

 

12.9.The failure of any Party to enforce or to exercise, at any time or for any
period of time any right or remedy arising pursuant to or under this Share
Purchase Agreement does not constitute, and shall not be construed as, a waiver
of such term or right or remedy and shall in no way affect that Party’s right to
enforce or exercise it later. Any waiver to this effect must be made in writing.

 

12.10.All notices required or permitted by this Share Purchase Agreement shall
be made in writing, and shall be sent to the recipient via registered mail or
recognised courier services with confirmation of receipt to the address set
forth below or a new address provided in such form:

 

12.11.If to Seller:

 

Seidel Privatstiftung

 

Attn: Dipl. Ing. Andreas Brenner

 

Parkstraße 1,

 

8010 Graz, Austria

 

Fax: +43 (316) 824054-548

 



39/41

 

 

with a copy to:

 

Harrer Schneider Rechtsanwälte GmbH

 

Attn: Mag. René Schneider

 

Jasomirgottstraße 6/3

 

1010 Vienna, Austria

 

Fax: +43 (1) 2698797-10

 

 

If to Buyer:

 

Black Diamond, Inc.

 

2084 East 3900 South

 

Salt Lake City, UT 84124

 

USA

 

Attn.: Mr. Peter Metcalf, Chief Executive Officer and President

 

Fax: +1 (801) 278-5544

 

 

 

with a copy to:

 

Kane Kessler, P.C.

 

1350 Avenue of the Americas, 26th Floor

 

New York, New York 10019

 

USA

 

Attn.: Robert L. Lawrence, Esq.

 

Fax: +1 (212) 245-3009

 

 

 

And also with a copy to:

 

BINDER GRÖSSWANG Rechtsanwälte GmbH

 

Sterngasse 13

 

1010 Vienna

 

AUSTRIA

 

Attn: Michael Lind

 

Fax: +43 (1) 534 80-8

 



40/41

 

 

12.1.This Share Purchase Agreement shall be established in the form of a
notarial deed (Notariatsakt).

 

 

 

Vienna, dated September 24, 2012

 

 

 

 

 

 

 

 

 

Seidel Privatstiftung

 

 

/s/ Dagmar Eppensteiner

 

Seller

 

 

 

 

 

ADMIN BG Holding GmbH
(to be renamed in Black Diamond Austria GmbH)

 

 

/s/ Andreas Brenner

 

Buyer

 

 

 

 



41/41

 

 

